department of the treasury internal_revenue_service washington d c nov tax exempt and government entities nment uniform issue list tep lats legend taxpayer a sep-ira x company f amount m bank p amount n dear this is in response to a letter dated date supplemented by a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount m from sep-ira x taxpayer a asserts that his failure to complete a rollover of amount m within the day period prescribed by sec_408 of the code was due to the failure of bank p to timely transfer the funds as requested by taxpayer a taxpayer a’s need for a distribution from sep-ira x was precipitated by a divorce taxpayer a’s spouse was to keep the family home and taxpayer a was to receive his share of equity in their home taxpayer a wished to purchase a nearby house but was unable to qualify for standard financing due to the existing mortgage on the marital home therefore taxpayer a withdrew amount m from sep-ira x for the purpose of purchasing the new home jointly with his father taxpayer a used amount m as part of a cash purchase with the intent of obtaining a home equity line of credit from bank p to effect a rollover back to sep-ira x on date a wire transfer of amount m from sep-ira x was transferred to taxpayer a’s checking account on date taxpayer a closed on the new home and he initiated the application_for the home equity line of credit three days later however completion of the transaction required removing taxpayer a’s name from the mortgage on his former home taxpayer a’s former spouse was not able to close on her refinancing until date at which time taxpayer a made renewed efforts to complete the home equity loan which required the participation of his father unfortunately taxpayer a's father became severely ill and was unable to attend the closing on the home equity loan in person taxpayer a’s father had an attorney prepare a power_of_attorney in order to have taxpayer a close the transaction on his behalf the power_of_attorney was faxed to bank p and the transaction closed on date however bank p required an original of the power_of_attorney before disbursing funds from the equity line of credit taxpayer a provided the original power_of_attorney to bank p but bank p did not release the funds until date on that same day taxpayer a mailed company f the check for amount n company f did not redeposit amount m into sep-ira x date until based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount m from sep-ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from sep-ira x provided all other requirements of code sec_408 except the 60-day requirement were met with respect to the rollover_contribution of amount m to sep-ira x on date will be considered a rollover_contribution within the meaning of sec_408 of the code the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount m was due to bank p’s failure to timely transfer the funds as requested by taxpayer a ‘ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions please contact se t ep ra t3 please address all correspondence to sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
